Citation Nr: 0737334	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hands 
cold weather injury residuals, to include arthritis.

2.  Entitlement to service connection for bilateral feet cold 
weather injury residuals, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1953 to June 1955, including service in 
Korea. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2006.  A statement of the case was issued in June 2006, 
and a substantive appeal was received in July 2006.  The 
veteran testified at a Board hearing at the RO (Travel Board) 
in September 2007.  A transcript is of record.    

Additional evidence was received from the veteran with 
written waiver of preliminary RO review and waiver provided 
at the September 2007 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his September 2007 hearing, the veteran testified that he 
first experienced residuals of cold injury to his hands and 
feet while translating radio communications in Korea.  He 
testified that his duties required him to serve outside in 
the field several hours a day.  The veteran stated that in 
order to accurately turn the radio dials, he had to cut off 
the finger tips of his gloves.  

It appears from the claims file that the veteran's personnel 
records are unavailable.  However, the veteran's DD Form 214 
shows his assignment to the 1187 United States Military 
Advisory Group to the Republic of Korea (KMAG) 8202 Airborne 
Unit (AU).  The veteran's service in Korea has been 
documented and the Board finds the veteran's testimony 
regarding exposure to cold to be credible.  

The veteran has submitted medical statements which address 
the possibility that his arthritis may be related to cold 
injuries.  However, the exact nature of the veteran's current 
disorders of the hands and feet is not clear.  In this 
regard, the veteran's testimony suggests that he may also be 
claiming residuals other than arthritis, such as circulatory 
and/or sensory problems involving the hands and feet.  Under 
the circumstances of this case, the Board believes that VA's 
duty to assist the veteran requires a VA examination and 
etiology opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
cold injury examination to determine the 
nature, extent and etiology of the 
claimed cold weather injuries of the 
hands and feet.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All indicated special 
tests, such as x-rays, should be 
conducted if deemed medically advisable. 

The examiner should clearly report all 
current disorders of the hands and feet 
(such as arthritis, sensory disorders, 
vascular disorders, etc.) and as to each 
such disorder, offer and opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder is causally related to 
cold exposure during the veteran's Korean 
service.  For purposes of such opinion, 
the examine should assume for the sake of 
argument that the veteran did suffer cold 
injuries to the hands and feet during 
service. 

The VA examiner should offer a rationale 
for all opinions expressed and should 
also address the reasons for agreeing, or 
disagreeing with the opinions offered by 
Gerard Oghlakian, M.D. and Ravi V. 
Krishnan, M.D.
 
2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for residuals of cold injuries 
to the hands and feet.  If any claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

